Title: To George Washington from George Weedon, 15 November 1783
From: Weedon, George
To: Washington, George


                  
                     Dear Sir
                     Baltimore Novr 15th 1783
                  
                  Your letter from Rocky hill of the 24th Ulto to the Senr Officer in Virga came under cover Addressed to me from Majr Walkers.
                  The Officers of the Virga line had a General Meeting at Fridericksburg the 1st of October, and I am Estonished Your Excellency has not Yet been informed of our Proceedings respecting the Order of Cincinnati as they were transmitted to Genl Gates for that Purpose.  I have the honor to inform Your Excellency however, that the line Unanimously Associated, and Approved the Original institution and Proceedings, Subscribing their Names, and such as was Authorised to give Draughts on the Paymaster so Others who were not intittled to draw, are allowed to Deposite one months pay in their Cirtificates.
                  Our State Officers ware as follows Viz. Genl Gates Prest—Genl Muhlenberg Vice Prest—Colo. Carrington Trear  Capt. Young Deputy Trear Colo. Fowler Secretary.  Myself, with four Field Officers have the honor to represent the line at the Genl Meeting in May Next, at any place Your Excellency may think proper to direct.  Our whole proceedings ware Ordered to be Published, on my return to Virga shall do myself the honor of transmitting You a Copy for Your Excellencies further infirmation.  I have the honor to be with much Esteem & respect Your Excellencies Most Obt Servt
                  
                     G. Weedon
                  
               